 Case: 4:17-cr-00036-RWS Doc. #: 73 Filed: 07/03/19 Page: 1 of 2 PageID #: 389



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  ST. LOUIS DIVISION

UNITED STATES OF AMERICA )
                         )
            Plaintiff,   )
                         )
      VS.                )
                         )                  No. 4:17 CR 36
                         )
JUSTIN X. CARROLL,       )
                         )
            Defendant.   )

              DEFENDANT JUSTIN X. CARROLL’S EMERGENCY MOTION
                        FOR COMPASSIONATE RELEASE

         Defendant Justin X. Carroll, by and through undersigned counsel, pursuant to the First

Step Act of December 21, 2018, 132 Stat. 5194, 18 U.S.C. § 3582(c)(1)(A)(i), and 18 U.S.C. §

3582(c)(1)(A)(ii), hereby moves this Court for compassionate release from BOP custody, to live

at the home of his wife in St. Louis under the supervision of the USPO for this Court. And

because of Mr. Carroll’s dire medical condition, he respectfully seeks expedited consideration of

his request. This Motion is supported by a Memorandum of Law in Support of Defendant’s

Emergency Motion for Compassionate Release, which is filed contemporaneously herewith and

incorporated herein by reference.

         WHEREFORE, Defendant Justin X. Carroll respectfully requests that the Court grant his

Motion and release him from BOP custody.




                                               1
69359229.1
 Case: 4:17-cr-00036-RWS Doc. #: 73 Filed: 07/03/19 Page: 2 of 2 PageID #: 390




Dated: July 3, 2019                 Respectfully submitted,

                                    POLSINELLI PC

                                    By: /s/ Cecelia K. Carroll
                                    CECELIA K. CARROLL (#61977MO)
                                    100 South Fourth Street, Suite 1000
                                    St. Louis, MO 63102
                                    (314) 889-8000
                                    ccarroll@polsinelli.com

                                    OF COUNSEL:

                                    /s/ James B. Craven III
                                    JAMES B. CRAVEN III
                                    NC State Bar 997
                                    P.O. Box 1366
                                    Durham, NC 27702
                                    (919) 688-8295
                                    JBC64@MINDSPRING.COM

                                    Attorneys for Defendant Justin X. Carroll




                                       2
69359229.1
